—Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in accepting his guilty plea to two counts of a 14-count indictment without conducting a sufficient factual colloquy with respect to each element of those counts. Because defendant failed to move to withdraw his plea or to vacate the judgment of conviction, he failed to preserve that contention for our review (see, People v Lopez, 71 NY2d 662, 665; People v Ayala, 226 AD2d 1127, lv denied 88 NY2d 964). Defendant’s recitation of the facts underlying the crimes did not cast significant doubt upon defendant’s guilt and thus did not bring this case within the narrow exception to the preservation doctrine (see, People v Lopez, supra, at 666; People v Ayala, supra, at 1128). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Robbery, 1st Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Scudder and Burns, JJ.